DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-8 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: The slave control unit is configured to generate the power supply control command value using information which is acquired through a path other than the communication between the control units and which is held for use in control of supply of electric power to the windings in a normal state in which an abnormality in communication between the control units has not been detected, instead of the power supply control command value which is updated whenever the power supply control command value is acquired through the communication between the control units, and to perform backup control for holding the power supply control command value until the abnormality monitoring unit fixes an abnormality in communication between the control units after detecting an abnormality in communication including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	USPN 9,912,261 to Rattan discloses a motor control system with torque controlling and communication abnormality monitoring functions.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846